Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 23-24 is/are rejected under 35 U.S.C. 102 as being anticipated over Choi US 20190215126
1. A method comprising: 
Determining, at a user equipment, that a plurality of bandwidth parts is activated (Choi: fig. 6, 10-11 [0111, 0113, 0115-0116, 0178-0181] - the terminal can activate and use [[only one or]] a plurality of bandwidth parts at a specific time (symbol or slot, subframe, or frame)…. [0178] In step 1020, the terminal activates at least one downlink and uplink bandwidth part based on a bandwidth part adaptation indicator or an activation indicator through the DCI transmitted through the higher signal or the downlink control channel); 
or a combination thereof (Choi: fig. 6-7, 10-11 [0113, 0115-0116, 0179-0181] - the terminal determines that a long PUCCH uplink control channel 650 and a short PUCCH uplink control channel 680 are configured in bandwidth part #1 602 and bandwidth part #4 605); and 
determining, at a user equipment, a bandwidth part of the plurality of bandwidth parts that are activated to use for an uplink transmission by: determining the bandwidth part to use for the uplink transmission comprises determining the bandwidth part of the plurality of bandwidth parts that is the earliest available in a time domain (Choi: fig. 6, 10-11 [0113, 0115-0116, 0179-0181] – If the terminal needs to transmit the uplink signal through the uplink control channel, when the uplink control channel resource is configured in the plurality of bandwidth parts among the bandwidth parts in which there is no uplink control channel resource which is configured in the currently activated bandwidth part but are deactivated or when the plurality of bandwidth parts are activated or the uplink control channel resource is configured in the overall bandwidth part activated all the time or the plurality of bandwidth parts, the terminal may transmit the uplink control channel through the uplink control channel resource configured in a predefined or configured bandwidth part, transmit the uplink control channel through the uplink control channel resource configured in the bandwidth part having the lowest bandwidth index part among the activated bandwidth parts in which the uplink control channel resource is configured, transmit the uplink control channel through the uplink control channel resource configured in an uplink bandwidth part associated with the downlink bandwidth part receiving the downlink data channel among the activated bandwidth parts in which the uplink control channel resource is configured)

5. An apparatus comprising , at a user equipment, the apparatus further comprising: 
a processor that: determining that a plurality of bandwidth parts is activated (Choi: fig. 6, 10-11 [0111, 0113, 0115-0116, 0178-0181] - the terminal can activate and use [[only one or]] a plurality of bandwidth parts at a specific time (symbol or slot, subframe, or frame)…. [0178] In step 1020, the terminal activates at least one downlink and uplink bandwidth part based on a bandwidth part adaptation indicator or an activation indicator through the DCI transmitted through the higher signal or the downlink control channel); 
determining that a scheduling resource is configured on each bandwidth part of the plurality of bandwidth parts, semi-persistent scheduling is configured on each bandwidth part of the plurality of bandwidth parts, or a combination thereof (Choi: fig. 6-7, 10-11 [0113, 0115-0116, 0179-0181] - the terminal determines that a long PUCCH uplink control channel 650 and a short PUCCH uplink control channel 680 are configured in bandwidth part #1 602 and bandwidth part #4 605); and 
determining a bandwidth part of the plurality of bandwidth parts that are activated to use for an uplink transmission by: determining the bandwidth part to use for the uplink transmission comprises determining the bandwidth part of the plurality of bandwidth parts that is the earliest available in a time domain (Choi: fig. 6, 10-11 [0113, 0115-0116, 0179-0181] – If the terminal needs to transmit the uplink signal through the uplink control channel, when the uplink control channel resource is configured in the plurality of bandwidth parts among the bandwidth parts in which there is no uplink control channel resource which is configured in the currently activated bandwidth part but are deactivated or when the plurality of bandwidth parts are activated or the uplink control channel resource is configured in the overall bandwidth part activated all the time or the plurality of bandwidth parts, the terminal may transmit the uplink control channel through the uplink control channel resource configured in a predefined or configured bandwidth part, transmit the uplink control channel through the uplink control channel resource configured in the bandwidth part having the lowest bandwidth index part among the activated bandwidth parts in which the uplink control channel resource is configured, transmit the uplink control channel through the uplink control channel resource configured in an uplink bandwidth part associated with the downlink bandwidth part receiving the downlink data channel among the activated bandwidth parts in which the uplink control channel resource is configured)

23. The method of claim 1, wherein the bandwidth part of the plurality of bandwidth parts that are activated that the user equipment is to use for the uplink transmission is also determined by a network device to facilitate the network device assigning other bandwidth parts of the plurality of bandwidth parts that are activated to other user equipments (Choi: [0065, 0124])

24. The apparatus of Claim 5, wherein the bandwidth part of the plurality of bandwidth parts that are activated that the user equipment is to use for the uplink transmission is also determined by a network device to facilitate the network device assigning other bandwidth parts of the plurality of bandwidth parts that are activated to other user equipments (Choi: [0065, 0124])


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 23-24 is/are rejected under 35 U.S.C. 102 as being anticipated over Chen US 20190036673
1. A method comprising: 
Determining, at a user equipment, that a plurality of bandwidth parts is activated (Chen: fig. 9, 13, unit 915 [0076, 0120] - the UE 905 may determine a limit on a number of concurrently active bandwidth parts for the UE 905, which may refer to a number of bandwidth parts permitted to be concurrently active for the UE 905 (e.g., due to a configuration and/or the like)); 
determining, at a user equipment, that a scheduling resource is configured on each bandwidth part of the plurality of bandwidth parts, semi-persistent scheduling is configured on each bandwidth part of the plurality of bandwidth parts, or a combination thereof (Chen: fig. 9, 13 [0072-0073, 0076-0077, 0080, 0120-0124] - the UE 905 may be limited to activating a threshold number of bandwidth parts across all component carriers (e.g., a single bandwidth part across all component carriers, two bandwidth parts across all component carriers, and/or the like)); and 
determining, at a user equipment, a bandwidth part of the plurality of bandwidth parts that are activated to use for an uplink transmission by: determining the bandwidth part to use for the uplink transmission comprises determining the bandwidth part of the plurality of bandwidth parts that is the earliest available in a time domain (Chen: fig. 9, 13, unit 920 [0081-0089, 0120-0124] – As shown by reference number 920, the UE 905 may configure one or more bandwidth parts on one or more component carriers used by the UE 905 based at least in part on the limit on the number of bandwidth parts)

5. An apparatus comprising , at a user equipment, the apparatus further comprising: 
a processor that: determining that a plurality of bandwidth parts is activated (Chen: fig. 9, 13, unit 915 [0076, 0120-0124] - the UE 905 may determine a limit on a number of concurrently active bandwidth parts for the UE 905, which may refer to a number of bandwidth parts permitted to be concurrently active for the UE 905 (e.g., due to a configuration and/or the like)); 
determining that a scheduling resource is configured on each bandwidth part of the plurality of bandwidth parts, semi-persistent scheduling is configured on each bandwidth part of the plurality of bandwidth parts, or a combination thereof (Chen: fig. 9, 13 [0072-0073, 0076-0077, 0080, 0120-0124] - the UE 905 may be limited to activating a threshold number of bandwidth parts across all component carriers (e.g., a single bandwidth part across all component carriers, two bandwidth parts across all component carriers, and/or the like)); and 
(Chen: fig. 9, 13, unit 920 [0081-0089, 0120-0124] – As shown by reference number 920, the UE 905 may configure one or more bandwidth parts on one or more component carriers used by the UE 905 based at least in part on the limit on the number of bandwidth parts)

23. The method of claim 1, wherein the bandwidth part of the plurality of bandwidth parts that are activated that the user equipment is to use for the uplink transmission is also determined by a network device to facilitate the network device assigning other bandwidth parts of the plurality of bandwidth parts that are activated to other user equipments (Chen: [0075])

24. The apparatus of Claim 5, wherein the bandwidth part of the plurality of bandwidth parts that are activated that the user equipment is to use for the uplink transmission is also determined by a network device to facilitate the network device assigning other bandwidth parts of the plurality of bandwidth parts that are activated to other user equipments (Chen: [0075])

Response to Amendment
Applicant's arguments with respect to claim(s) 1, 5, 23-24 have been considered but are moot in view of the new ground(s) of rejection.
            Applicant Argument:
          None of the cited references teach or suggest that a user equipment determines which of multiple activated bandwidth parts to use for a transmission.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 6, 10-11 [0113, 0115-0116, 0178-0181]) of Choi, for example: if the terminal needs to transmit the uplink signal through the uplink control channel, when the uplink control channel resource is configured in the plurality of bandwidth parts among the bandwidth parts in which there is no uplink control channel resource which is configured in the currently activated bandwidth part but are deactivated or when the plurality of bandwidth parts are activated or the uplink control channel resource is configured in the overall bandwidth part activated all the time or the plurality of bandwidth parts, the terminal may transmit the uplink control channel through the uplink control channel resource configured in a predefined or configured bandwidth part, transmit the uplink control channel through the uplink control channel resource configured in the bandwidth part having the lowest bandwidth index part among the activated bandwidth parts in which the uplink control channel resource is configured, transmit the uplink control channel through the uplink control channel resource configured in an uplink bandwidth part associated with the downlink bandwidth part receiving the downlink data channel among the activated bandwidth parts in which the uplink control channel resource is configured (herein it’s considered same as that a user equipment determines which of multiple activated bandwidth parts to use for a transmission).

Furthermore, the Examiner would like to draw attention to (fig. 10-11 [0178-0181]) of Choi, for example, In step 1120, the terminal activates at least one downlink and uplink bandwidth part (i.e., multiple bandwidth parts are activated by the UE) based on a bandwidth part adaptation indicator or an activation indicator through the DCI transmitted through the higher signal or the downlink control channel. At this time, when the downlink bandwidth part and the uplink bandwidth part operate in conjunction with each other, the uplink bandwidth part may be changed and activated together with the downlink bandwidth part adaptation indicator. [0181] When the uplink bandwidth part is changed and activated together with the downlink bandwidth part adaptation indicator, if the terminal has to transmit the reception result of the downlink data received from the base station or if the periodic channel state information or the SRS information or the SR information needs to be transmitted, the terminal may determine the change or activation time of the uplink bandwidth part according to the first or second method described in the second embodiment of the disclosure (1130, 1140), determine the uplink control channel resource (or uplink control channel configuration index or uplink control channel format) configured in the determined activation bandwidth part, and transmit the uplink signal through (herein it’s considered same as that a user equipment determines which of multiple activated bandwidth parts to use for a transmission)
Thus, for the above reason, the prior art meet the claim limitation.

Remark: 
The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

            In addition, an interview could expedite the prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415